                                             USLJC SONY
                                             DOCUMENT'
                                             f~_Er-:-RON!CALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                         =,---·   -·-tr!~h,-~~
KIRAN VUPPALA,

                        Plaintiff,            19cv8991 (JGK)

              - against -                     ORDER

THEATER REFRESHMENT COMPANY of NEW
YORK, INC. et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The defendants may move or answer by December 4, 2019. If

the defendants make a motion, the plaintiff should respond by

December 18, 2019. The defendants should then reply by December

30, 2019. Any confidential documents may be filed under seal.

     Discovery is stayed pending the resolution of any motion.

SO ORDERED.

Dated:    New York, New York
          November 20, 2019
                                             John G. Koeltl
                                      United States District Judge
